Bausman, J.
(concurring) — I concur with Justice Fullerton. We have here to do with a bargain of considerable magnitude made between a rascal and one who has behaved like a fool. That Hillman was a man of bad character was known to Gordon, who deserves little sympathy, but who acted with such promptness in rescission as not to be exposed to the doctrine-of acquiescence that would shut his mouth against complaint. The properties that Hillman was giving were such as could not speedily be examined, while those of Gordon were known beforehand by Hillman and could be estimated with very little delay, yet it was not until the very signing of the bargain that Gordon knew definitely what was to be offered, and it is not to be denied that some form of investigation, such at least as looking into titles, was to be left him. His rescission, moreover, was made before he so much as recorded the instruments. So far as the real estate was concerned, the values on each side were so much inflated that a balance is not easy to strike. But upon the note, it is clear that Gordon received much the worst of the bargain, and that there was a good deal to be learned about them which he did not know and which Hillman concealed from him at the time of the exchange. One note was of $27,000 and another of $20,000. The two put together are probably not worth $5,000. Some other notes were equally bad. It is inconceivable that Gordon was not to have some little further time to check the value of the collateral which was necessary to make good the face obligations of the *497makers. That this collateral proved utterly wretched in some aspects of it not before revealed is clear. I agree with Justice Fullerton, without further elaboration of details, that Gordon was very much overreached. He would, to be sure, be entitled to little' assistance from a court were there in the case any circumstance of ratification or acquiescence, which, however, I do not find, notwithstanding he did not, on the first suspicious circumstances after the transaction, immediately rescind. He did rescind and offer back the unrecorded securities within a fortnight. This I consider very prompt under the circumstances.